The judgment of the court was pronounced by
Rost, J.
This is an opposition to a tableau of distribution filed by the executrix of Linderman, who died insolvent, on the 2Mi December, 1844. The opposition was filed’on the 2'4th January, 1848-, and is based upon a promissory note of the deceased, secured by mortgage, bearing date the 26th June, 1841, and held by the opponent. The plea of prescription filed by the executrix, under art. 3505 of the' Civil1 Code, was sustained in the court below, and the opponent appealed.
There is no error in the judgment. The prescription of debts is neither interrupted nor suspended by the death of the debtor. C. C. arts. 3487, 3492. Succession of Dubreuil, 12 Rob. 507. The mortgage- is a mere accessory to the debt, and is extinguished with it. The opponent should have caused the succession to be represented in time to file his claim.

Judgment affirmed.